UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 AMENDMENT NO. 3 WHITE MOUNTAINS INSURANCE GROUP, LTD. (Name of Subject Company (Issuer) and Filing Person (Offeror)) Common Shares, par value $1.00 per share (Title of Class of Securities) G9618E107 (CUSIP Number of Class of Securities) Robert L. Seelig, Esq. Managing Director and General Counsel White Mountains Insurance Group, Ltd. 80 South Main Street Hanover, New Hampshire 03755-2053 Telephone:(603) 640-2200 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) With a copy to: Philip A. Gelston, Esq. Cravath, Swaine & Moore LLP 825 Eighth Avenue New York, New York 10019 Telephone: (212) 474-1000 CALCULATION OF FILING FEE: Transaction Valuation* Amount of Filing Fee** * This valuation represents the purchase of a total of 300,000 outstanding Common Shares, par value $1.00 per share, of White Mountains Insurance Group, Ltd., at the price of $425.00 per Share in cash. ** The amount of the filing fee, calculated in accordance with Rule 0-11 of the Securities Exchange Act of 1934, as amended, equals $114.60 per million of the value of the transaction. ý Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid:$14,611.50 Filing Party:White Mountains Insurance Group, Ltd. Form or Registration No.: Schedule TO Date Filed:October 17, 2011 ⁫ Check the box if the filing relates solely to preliminary communications made before the commencement of the tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ⁫ third-party tender offer subject to Rule 14d-1. ý issuer tender offer subject to Rule 13e-4. ⁫ going-private transaction subject to Rule 13e-3. ⁫ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: ý INTRODUCTION This Amendment No. 3 (this “Amendment”) amends and supplements the Tender Offer Statement on Schedule TO (“Schedule TO”) originally filed with the Securities and Exchange Commission by White Mountains Insurance Group, Ltd., a company organized under the laws of Bermuda (the “Company”), on October 17, 2011, relating to the offer by the Company to purchase 300,000 of its issued and outstanding Common Shares, par value $1.00 per share (the “Common Shares” or the “Shares”), or such lesser number of Shares as is properly tendered and not properly withdrawn, at a price not greater than $425 or less than $385 per Share, net to the seller in cash, less any applicable withholding taxes and without interest, upon the terms and subject to the conditions set forth in the Offer to Purchase dated October 17, 2011 and in the related Letter of Transmittal. This Amendment is being filed in satisfaction of the reporting requirements of Rule13e-4(c)(4) promulgated under the Securities Exchange Act of 1934, as amended.Except as otherwise set forth below, the information set forth in the Schedule TO, including all exhibits thereto that were previously filed with the Schedule TO, remains unchanged and is incorporated herein by reference as relevant to the items in this Amendment. Item 11.Additional Information. Item 11 of the Schedule TO is hereby amended and supplemented by adding the following to the end thereof: On November 17, 2011, the Company issued a press release announcing the final results of the Offer.A copy of the press release is attached hereto as Exhibit (a)(5)(C) and incorporated herein by reference. Item 12.Exhibits. “Item 12.Exhibits” to the Schedule TO is hereby amended and supplemented to add the following document filed herewith: Exhibit No. Description (a)(5)(C) Press Release, dated November 17, 2011 3 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. WHITE MOUNTAINS INSURANCE GROUP, LTD. By: /s/ J. Brian Palmer Name: J. Brian Palmer Title: Vice President and Chief Accounting Officer November 17, 2011 4 Exhibit No. Description (a)(1)(A)* Offer to Purchase dated October 17, 2011 (a)(1)(B)* Letter of Transmittal dated October 17, 2011 (a)(1)(C)* Notice of Guaranteed Delivery (a)(1)(D)* Letter to Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees (a)(1)(E)* Letter to Clients for use by Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees (a)(1)(F)* Form of Summary Advertisement as published on October 17, 2011 (a)(1)(G)* Letter from the Company’s Corporate Secretary to shareholders dated October 17, 2011 (a)(1)(H)* Letter to participants in the OneBeacon 401(k) Savings and Employee Stock Ownership Plan, dated October 17,2011 (a)(1)(I)* Letter to participants in the Sirius International Holding Company, Inc. 401(k) Savings and Investment Plan, dated October 17,2011 (a)(1)(J)* Letter to participants in the Esurance Services, Inc. 401(k) Plan, dated October19,2011 (a)(5)(A)* Press Release, dated October 17,2011 (a)(5)(B)* Press Release, dated November 15,2011 (a)(5)(C)** Press Release, dated November 17,2011 (b) $375,000,000 Credit Agreement, dated August 12, 2011, among White Mountains Insurance Group, Ltd., Lone Tree Insurance Group Ltd., as guarantor, Lone Tree Holdings Ltd., as guarantor, the lenders named therein and Bank of America, N.A., as Administrative Agent, Swingline Lender and an Issuing Lender (incorporated by reference herein and filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K dated August 17, 2011) (d)(1) Investment Management Agreement between Prospector Partners, LLC and White Mountains Advisors LLC (incorporated by reference herein and filed as Exhibit99.1 to the Company’s Report on Form8-K dated June 20, 2005) (d)(2) Amendment to the Investment Management Agreement between Prospector Partners, LLC and White Mountains Advisors LLC dated February23, 2006 (incorporated by reference herein and filed on the Company’s Report on Form8-K dated February28, 2006) (d)(3) Investment Management Agreement between Prospector Partners, LLC and OneBeacon dated November14, 2006 (incorporated by reference herein and filed as Exhibit10.11 of the Company’s 2006 Annual Report on Form 10-K) (d)(4) Consulting Letter Agreement between Prospector Partners, LLC and White Mountains Advisors LLC (incorporated by reference herein and filed as Exhibit99.2 of the Company’s Report on Form8-K dated June20, 2005) (d)(5) White Mountains Long-Term Incentive Plan (incorporated by reference herein and filed as Exhibit10.15 to the Company’s 2006 Annual Report on Form10-K) 5 Exhibit No. Description (d)(6) White Mountains Long-Term Incentive Plan, as amended, (incorporated by reference herein and filed as AppendixA of the Company’s Notice of 2010 Annual General Meeting of Members and Proxy Statement dated March29, 2010) (d)(7) White Mountains Bonus Plan (incorporated by reference herein and filed as Exhibit10.17 of the Company’s 2004 Annual Report on Form10-K) (d)(8) White Mountains Insurance Group Deferred Compensation Plan (incorporated by reference herein and filed as Exhibit10.14 of the Company’s 2003 Annual Report on Form10-K) (d)(9) White Mountains Re Long Term Incentive Plan (incorporated by reference herein and filed as Exhibit10.12 of the Company’s 2009 Annual Report on Form10-K) (d)(10) EHI Performance Unit Plan 2009-2011 (incorporated by reference herein and filed as Exhibit10.15 of the Company’s 2009 Annual Report on Form10-K) (d)(11) EHI Performance Unit Plan 2010-2012 (incorporated by reference herein and filed as Exhibit10.16 of the Company’s 2010 Annual Report on Form 10-K) (d)(12) EHI Select Deferred Compensation Plan (incorporated by reference herein and filed as Exhibit10.16 of the Company’s 2009 Annual Report on Form10-K) (d)(13) EHI Amended and Restated Top Hat Deferred Compensation Plan (incorporated by reference herein and filed as Exhibit10.17 of the Company’s 2009 Annual Report on Form10-K) (d)(14) EHI Esurance Restricted Unit Plan (incorporated by reference herein and filed as Exhibit10.18 of the Company’s 2009 Annual Report on Form10-K) (d)(15) OneBeacon Insurance Deferred Compensation Plan (incorporated by reference herein and filed as Exhibit10.18 of the Company’s 2003 Annual Report on Form10-K) (d)(16) OneBeacon 2007 Long-Term Incentive Plan (incorporated by reference herein and filed as Exhibit10.20 of the Company’s 2009 Annual Report on Form10-K) (d)(17) First Amendment to OneBeacon 2007 Long-Term Incentive Plan (incorporated by reference herein and filed as Exhibit10.21 of the Company’s 2009 Annual Report on Form10-K) (d)(18) OneBeacon’s 2010 Management Incentive Plan (incorporated by reference herein and filed as Exhibit10.24 of the Company’s 2010 Annual Report on Form10-K) (d)(19) Amended and Restated Revenue Sharing Agreement among John D. Gillespie, Fund American Companies, Inc. and Folksamerica Reinsurance Company (incorporated by reference herein and filed as Exhibit10.26 of the Company’s 2004 Annual Report on Form10-K) (d)(20) Nonqualified Stock Option Agreement made as of the 6th day of March2007, by and between the Company and Raymond Barrette (incorporated by reference herein and filed as Exhibit99.1 of the Company’s Report on Form8-K/A dated March7, 2007) (d)(21) Amendment No.1 to Nonqualified Stock Option Agreement made as of the 10th day of August2010, by and between the Company and Raymond Barrette (incorporated by reference herein and filed as Exhibit10.1 of the Company’s Report on Form10-Q dated October29, 2010) 6 Exhibit No. Description (d)(22) Restricted Share Award Agreement made as of the 6th day of March 2007, by and between the Company and Raymond Barrette (incorporated by reference herein and filed as Exhibit99.2 of the Company’s Report on Form8-K/A dated March7, 2007) (d)(23) Amendment No. 1 to Restricted Share Award Agreement made as of the 10th day of August 2010, by and between the Company and Raymond Barrette (incorporated by reference herein and filed as Exhibit10.2 of the Company’s Report on Form10-Q dated October29, 2010) (d)(24) Full proxy to vote granted to Raymond Barrette by John J. Byrne, dated as of January22, 2007 (incorporated by reference herein and filed as Exhibit1 of the Schedule13D dated January22, 2007) (g) Not applicable (h) Not applicable *Previously filed with the Schedule TO. **Filed herewith. 7
